PER CURIAM.
We affirm the defendant’s convictions for resisting arrest with violence and battery on a law enforcement officer. We must also affirm the defendant’s sentence as a habitual violent felony offender since the defendant failed to preserve this issue for appellate review. See § 924.051(3), Fla. Stat. (1997); Speights v. State, 711 So.2d 167 (Fla. 1st DCA 1998); Pryor v. State, 704 So.2d 217 (Fla. 3d DCA 1998); Middleton v. State, 689 So.2d 304 (Fla. 1st DCA 1997). However, our affirmance is without prejudice to the defendant to seek posteonviction relief. See State v. Mancino, 714 So.2d 429 (Fla.1998); Young v. State, 716 So.2d 280 (Fla. 2d DCA 1998); Hicks v. State, 711 So.2d 1366 (Fla. 3d DCA 1998); Ellis v. State, 703 So.2d 1186 (Fla. 3d DCA 1997).
Affirmed.